Citation Nr: 9932511	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a back burn.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active duty in the Army from September 1945 
to December 1946; he also served as a member of the Merchant 
Marine in Oceangoing Service from December 1944 to February 
1945.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which, in part, denied 
a compensable evaluation for residuals of a service-connected 
burn on the appellant's back.  The Board last remanded the 
case in February 1999, for additional development; the RO has 
now returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's service-connected residuals of a small 
second degree back burn are manifested primarily by minimal 
hyperpigmentation that is not shown to be one square foot in 
size, is not poorly nourished or ulcerated, is not tender or 
painful and impairs no function.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a burn scar of 
the back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.7, 
4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for an 
increased (compensable) evaluation for his burn scar "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) and the 
evidence is adequate for an equitable disposition of this 
issue.  The Board further concludes that all pertinent 
records have been obtained and associated with the claims 
file.  There is no contention that there are other records 
that should be obtained, and as such, the Board concludes 
that the duty to assist in development of this issue has been 
completed.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown,  7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present level of disability consists of the 
reports from the VA medical examinations conducted in October 
1996, and April 1999; the latter examination included color 
photographs of the areas of related skin involvement.

The evidence of record reflects that the appellant was 
treated, in August 1946, for a small second degree burn of 
the back.  He has reported that he subsequently underwent 
surgical correction, in 1949, in which a dermatome was used 
to remove the thickened scar.  The appellant underwent a VA 
medical examination, conducted in January 1951, which yielded 
a diagnosis of history of second degree burns of the skin 
over the lumbar area, healed without visible residuals.

The appellant more recently underwent a VA skin examination 
October 1996; he reported that he had done well since the 
1949 surgical correction.  On physical examination, no 
scarring was noted.  Some very atrophic dry skin observed to 
cover most of the appellant's mid low back.  The examiner 
rendered a diagnosis of status post burn scar of the low back 
with surgical repair of scar in 1949.  

The appellant underwent another VA scar examination in April 
1999.  Physical examination revealed minimal 
hyperpigmentation over the area in the middle area of the 
mid-back.  The examiner stated that he was unable to see any 
scarring other than the hyperpigmentation.  There was no 
point tenderness or adherence of the tissue.  The texture of 
the skin was noted to be normal.  There was no ulceration or 
breakdown of the skin.  There was no elevation or depression 
of the scar.  No extent of any underlying tissue loss was 
noted.  There was no inflammation, edema or keloid formation.  
The color of the scar was noted to be somewhat 
hyperpigmented, but very minimal.  Disfigurement was said to 
be minimal.  No scars of the back are readily discernible in 
the color photographs taken of the appellant's back as part 
of this examination.  The examiner rendered a diagnosis of 
very minimal scarring with color changes which is 
hyperpigmented secondary to a burn which occurred in 1946.  

A 10 percent rating is warranted for a third degree burn 
scar, or scars, involving an area, or areas, exceeding 6 
square inches (38.7 square centimeters).  A 20 percent rating 
requires that the scar, or scars, involve an area, or areas, 
exceeding 12 square inches (77.4 square centimeters).  Actual 
third degree residual involvement to the specified extent is 
required for either rating.  Diagnostic Code 7801.  However, 
this code is not for application since the service medical 
records specify that the appellant suffered a second degree 
burn.

A 10 percent rating is warranted for a second degree burn 
scar, or scars, involving an area, or areas, approximating 
one square foot.  Diagnostic Code 7802.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for a superficial scar which is poorly nourished 
with repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent evaluation is assigned for superficial scars which 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 provides that other scars are rated on 
limitation of function of the part affected.  In every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned 
where the required residuals are not shown.  38 C.F.R. 
§ 4.31.

As noted in the service medical records and the report of the 
January 1951 VA medical examination, the burn area was small.  
There was no indication in the reports of the VA 
examinations, conducted in October 1996, and April 1999, that 
the back burn scar had increased in size.  The color 
photographs of the burn scar do not really demonstrate the 
existence of a scar, and, in fact, the October 1996 examiner 
stated that no scarring was noted, while the April 1999 
examiner stated that the only evidence of scarring was the 
existence of minimal hyperpigmentation.  There is no clinical 
evidence of record to indicate that the burn residuals of the 
back approximate one square foot, the diagnostic criteria for 
a compensable evaluation under Diagnostic Code 7802.  38 
C.F.R. § 4.7.  Consequently, a compensable evaluation for the 
back burn scar is not warranted under Diagnostic Code 7802.

Furthermore, the back burn scar has not been shown to be 
poorly nourished with repeated ulceration and therefore 
Diagnostic Code 7803 is not for application.  Under 
Diagnostic Code 7804, a 10 percent evaluation is assigned for 
superficial scars which are tender and painful on objective 
demonstration, but the recent VA examinations revealed that 
the back burn scar is neither tender nor painful on objective 
demonstration.  Diagnostic Code 7805 is also not for 
application since no limitation of function caused by the 
scar has been demonstrated.  Thus, the minimal pathology 
demonstrated for the back burn scarring does not support an 
increased (compensable) rating.  

Additionally, an extraschedular evaluation is not warranted, 
since the evidence does not show that the service-connected 
residuals of a back burn scar have presented such an unusual 
or exceptional disability picture as to render the regular 
schedular standards impractical.  38 C.F.R. § 3.321(b)(1).  
The appellant has not been hospitalized for that service-
connected burn scar disability since 1949, and the clinical 
evidence does not show that that disability, in and of 
itself, has markedly interfered with his employability or 
interfered in any way with the appellant's functioning.  
Since the preponderance of the evidence is against allowance 
of this issue on appeal for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a compensable evaluation for the appellant's 
service-connected back burn scar has not been established, 
and the appeal is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

